This Certiorari was brought, for the purpose of correcting certain errors, alleged to have been committed, upon the trial of a case of illegality. The ground of illegality was payment; and the errors assigned are, that the Court erred, in submitting the issue, as to the fact of payment, to a Jury; and that the finding of the Jury was contrary to evidence. The Justices state, in their return, that, after hearing the evidence, as to payment, they were satisfied, and that they then submitted the case to a Jury, and that the Jury found, by their verdict, that the execution was paid off. It appears, then, that the case was tried, both by the Court and Jury ; and, although it was competent for the Court, to have decided the question, themselves, without a Jury; yet I do not conceive, that the mere fact, of their submitting the case to a Jury, was a ground of error, when the verdict of the Jury was only confirmatory of their own opinion. As to the other ground, I think the evidence of payment, as detailed by the return, shews that it was sufficient to establish the fact, and sustain the illegality. It is, therefore, ordered, that the Certiorari be dismissed, and the procedings of the Court below affirmed.